           Case 1:19-cr-00269-NONE-SKO Document 54 Filed 04/01/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00269-NONE-SKO

10                                 Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
11                           v.                            FINDINGS AND ORDER

12   JOSEPH BATES,                                         DATE: April 7, 2021
                                                           TIME: 1:00 p.m.
13                                Defendant.               COURT: Hon. Sheila K. Oberto
14

15
            This case is set for a status conference on April 7, 2021, which the parties stipulate to continue to
16
     June 2, 2021, for the reasons set forth below. On May 13, 2020, this Court issued General Order 618,
17
     which suspends all jury trials in the Eastern District of California until further notice, and allows district
18
     judges to continue all criminal matters. This and previous General Orders were entered to address
19
     public health concerns related to COVID-19.
20
            Although the General Order addresses the district-wide health concern, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
22
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
23
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
25
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27
     or in writing”).
28


      STIPULATION                                          1
30
           Case 1:19-cr-00269-NONE-SKO Document 54 Filed 04/01/21 Page 2 of 4

 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). The Government’s position is that although the Speedy Trial Act does not directly address

11 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

12 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

13 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

14 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

15 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

16 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

17 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

18 by the statutory rules.

19          In light of the foregoing, this Court should consider the following case-specific facts in finding

20 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

21 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

22 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

23 “specifically limited in time”).

24                                                     STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27          1.      By previous order, this matter was set for status on April 7, 2021.

28          2.      By this stipulation, defendant now moves to continue the status conference until June 2,


      STIPULATION                                          2
30
          Case 1:19-cr-00269-NONE-SKO Document 54 Filed 04/01/21 Page 3 of 4

 1 2021, and to exclude time between April 7, 2021, and June 2, 2021, under 18 U.S.C. §§ 3161(h)(7)(A),

 2 B(i) and (iv).

 3          3.      The parties agree and stipulate, and request that the Court find the following:

 4                  a)     The government has represented that the discovery associated with this case

 5          includes, but is not limited to investigative reports and related documents in electronic form. All

 6          of this discovery has been either produced directly to counsel and/or made available for

 7          inspection and copying.

 8                  b)     Counsel for defendant desires additional time to review discovery, consult with

 9          her client, and discuss potential resolutions with her client.

10                  c)     Counsel for defendant believes that failure to grant the above-requested

11          continuance would deny her the reasonable time necessary for effective preparation, taking into

12          account the exercise of due diligence.

13                  d)     The government does not object to the continuance.

14                  e)     Based on the above-stated findings, the ends of justice served by continuing the

15          case as requested outweigh the interest of the public and the defendant in a trial within the

16          original date prescribed by the Speedy Trial Act.

17                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18          et seq., within which trial must commence, the time period of April 7, 2021 to June 2, 2021,

19          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) because it

20          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

21          finding that the ends of justice served by taking such action outweigh the best interest of the

22          public and the defendant in a speedy trial.

23          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

24 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

25 must commence.

26
27

28


      STIPULATION                                         3
30
          Case 1:19-cr-00269-NONE-SKO Document 54 Filed 04/01/21 Page 4 of 4

 1          IT IS SO STIPULATED.

 2
      Dated: April 1, 2021                                   PHILLIP A. TALBERT
 3                                                           Acting United States Attorney
 4
                                                      By: /s/ ANTONIO J. PATACA
 5                                                        ANTONIO J. PATACA
 6                                                        Assistant United States Attorney

 7
     Dated: April 1, 2021                                /s/ CHRISTINA CORCORAN____
 8                                                         Attorney for Defendant
                                                           JOSEPH BATES
 9

10

11                                 ORDER

12          IT IS ORDERED that the status hearing set for April 7, at 1 pm is continued until June 2, 2021,

13 at 1 pm.

14          IT IS FURTHER ORDERED THAT the period of time from April 7, 2021, through June 2,

15 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

16 because it results from a continuance granted by the Court at defendant’s request on the basis of the

17 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

18 public and the defendant in a speedy trial.

19
     IT IS SO ORDERED.
20

21 Dated:      April 1, 2021                                     /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


      STIPULATION                                        4
30
